Citation Nr: 0112627	
Decision Date: 05/03/01    Archive Date: 05/09/01	

DOCKET NO.  00-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant's request for a waiver of the recovery 
of an overpayment of improved disability pension benefits in 
the amount of $5,334 was timely received.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
June 1946.

This matter arises from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  By decision dated in June 1997, the veteran's improved 
disability pension benefits were reduced retroactively 
effective December 1, 1996; an overpayment of $5,334 
resulted.  VA notified the veteran of that determination, as 
well as his right to request waiver of recovery of the 
overpayment and the time limit therefor, by letter dated 
June 29, 1997.

2.  The veteran's request for waiver of recovery of the 
overpayment at issue was first received by VA in March 2000.


CONCLUSION OF LAW

The veteran did not timely file a request for waiver of 
recovery of the overpayment of improved disability pension 
benefits in the amount of $5,334.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963(b)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he did not request a waiver of 
recovery of the overpayment at issue prior to March 2000 
because he did not understand the laws and regulations, to 
include time limits, regarding such a request.  He further 
contends that recovery of the overpayment at issue would 
subject him to undue economic hardship, and therefore would 
be against the principles of equity and good conscience.

A request for waiver of an indebtedness (excluding a loan 
guaranty indebtedness) shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the 
Department of Veterans Affairs to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either the 
Department of Veterans Affairs or the Postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding).  See 38 C.F.R. § 1.963(b)(2).  
It is within this context that the veteran's application for 
waiver of recovery of the instant overpayment must be 
evaluated.

The facts in this case are as follows.  The veteran was 
awarded improved disability pension benefits effective 
April 1, 1985.  He was informed at that time that it was his 
responsibility to timely notify VA of any changes in his 
family's income.  As the result of an income verification 
match between VA and the Social Security Administration 
conducted in early 1997, VA learned that the veteran had been 
awarded Social Security benefits in November 1996.  VA 
proposed to reduce the veteran's improved disability pension 
benefits effective December 1, 1996, and informed the veteran 
accordingly by letter dated April 11, 1997.  That letter also 

informed the veteran that the proposed action would not be 
taken for 60 days unless the veteran so requested, but that 
his failure to do so could result in a greater 
overpayment.  In June 1997, VA reduced the veteran's improved 
disability pension benefits retroactively, effective 
December 1, 1996, and an overpayment of $5,334 ensued.  The 
veteran was notified of this, as well as of his right to 
request waiver of recovery of the overpayment and the time 
limits applicable for such a request, by VA letter dated 
June 29, 1997.  However, the veteran did not request waiver 
of recovery of the overpayment at issue until March 2000.

The foregoing demonstrates that the veteran's request for 
waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $5,334 was not received 
within the applicable 180-day period following the date of 
VA's notice to him of the instant indebtedness.  Moreover, 
there is no indication that VA or the Postal authorities 
erred in delivering such notification to the veteran.  The 
veteran claims that he did not understand the laws and 
regulations governing a request for waiver.  However, he was 
given concise information in this regard in VA's 
June 29, 1997, letter.  The veteran's inability to understand 
the contents of that letter does not constitute a legal 
exception to the 180-day filing period.

Absent evidence of the presence of any of the exceptions 
cited in 38 C.F.R. § 1.963(b)(2), the 180-day time period is 
applicable in this case.  Since the veteran's request for 
waiver of recovery of the instant overpayment was not 
received within the applicable time period, his waiver 
request was not timely.  Given this, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought.  In effect, the veteran has requested 
extraordinary equitable relief in this case; such relief 
exceeds the Board's authority.  Only the Secretary of 
Veterans Affairs is authorized to render such relief.  See 
38 U.S.C.A. § 503(b) (West 1991); see also Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992).  Because the veteran 
has failed to state a claim for which relief can be granted 
with regard to his waiver application, 

his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Moreover, because the veteran's 
application was not timely received, the Board does not have 
jurisdiction to consider whether the principles of equity and 
good conscience are applicable in this case.


ORDER

The appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

